     Case 3:20-cv-00079-MMD-CLB Document 43 Filed 07/20/20 Page 1 of 1



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     KENTRELL D. WELCH,                                     Case No. 3:20-cv-00079-MMD-CLB
4                                             Plaintiff                     ORDER
5            v.
6     ISIRIDO BACA et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff seeks an extension of time to file his first amended complaint on or before

11   August 15, 2020. (ECF No. 42). The Court grants the motion for extension of time.

12   Plaintiff shall file his first amended complaint on or before Monday, August 17, 2020. If

13   Plaintiff fails to file a timely first amended complaint, this action will proceed immediately

14   on the claims for First Amendment retaliation against Defendant Irvin (claim 1) and

15   Fourteenth Amendment denial of access to the grievance procedure against Defendants

16   Hannah, Hughes, and Gerbaldi (claim 2) only. (See ECF No. 33 at 13).

17   II.    CONCLUSION

18          For the foregoing reasons, it is ordered that the motion for extension of time (ECF

19   No. 42) is granted.

20          It is further ordered that Plaintiff shall file his first amended complaint on or before

21   Monday, August 17, 2020.

22          It is further ordered that, if Plaintiff fails to timely file his first amended complaint,

23   this action will proceed immediately on the claims for First Amendment retaliation against

24   Defendant Irvin (claim 1) and Fourteenth Amendment denial of access to the grievance

25   procedure against Defendants Hannah, Hughes, and Gerbaldi (claim 2) only.

26          DATED this 20th day of July 2020.

27
28                                               UNITED STATES MAGISTRATE JUDGE
